DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmet et al. (hereinafter Ahmet)(US 2019/0191363) in view of Kim et al. (hereinafter Kim)(US 2012/0170534).
Regarding claim 1, Ahmet teaches a network system comprising: 
a client device configured to communicate with the base station to communicate geo- location information of the client device to the base station(P[0041], NB-IoT channel lists provided to a particular NB-IoT device can be based on the location of the NB-IoT device) , 	wherein the gateway further determines a list of available dynamic spectrum access channels from the accessed dynamic spectrum access database based on the geo- location information of the client device(P[0041], channel lists provided to a particular NB-IoT device based on the location; P[0038], telecommunications provided ), 
wherein the client device is an Internet of Things (IoT) device,(P[0041],  NB-IoT device) 	wherein the determined list of available dynamic spectrum access channels is communicated to the client device by the base station(P[0038], NB-IoT device can be provided with an NB-IoT channel list through base station from the telecommunications provider), 
wherein the dynamic spectrum access channels are narrowband channels(P[0041], NB-IoT, narrow band IoT), and wherein the client device is configured to communicate using one or more channels selected from the determined list of available dynamic spectrum access channels (P[0059], NB-IoT carrier associated with the channel number is available, NB-IoT can camp on the NB-IoT carrier; P[0044], establish a connection with the base station over an NB-IoT carrier).
Ahmet did not teach specifically a dynamic spectrum access database; a gateway comprising a base station, the gateway configured to access the dynamic spectrum access database(Note: Ahmet teaches P[0054], the telecommunications  provider providing the channel list to the NB-IoT devices through the base station). However, Kim teaches in an analogous art  a dynamic spectrum access database; a gateway comprising a base station, the gateway configured to access the dynamic spectrum access database(item 1210 in Fig. 1 is the database; item 1220 and 1230 are the gateway and base station; item S210 and S220 teaches the gateway configured to access the dynamic spectrum access database). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the gateway configured to access the dynamic spectrum access database in order to have efficient data access for the client device.
Regarding claim 2, Ahmet in view of Kim teaches the network system of claim 1, wherein the gateway determines the list of available dynamic spectrum access channels with the geo-location information of the client device and receiving the list of available channels, based on the geo-location information of the client device, from the dynamic spectrum access database, and the client device is located within a region and the list of available dynamic spectrum access channels communicated to the client device is less than all of available channels in the region(P[0041, 0054]; also P[0036], channel list can have a smaller set of channel numbers than the set of all possible locations at which an NB-IoT carrier could be located).
Ahmet did not teach specifically a querying a dynamic spectrum access database (Note: Ahmet teaches P[0054], the telecommunications  provider providing the channel list to the NB-IoT devices through the base station). However, Kim teaches in an analogous art  querying a dynamic spectrum access database (item 1210 in Fig. 1 is the database; item 1220 and 1230 are the gateway and base station; item S210 and S220 teaches the gateway configured to access the dynamic spectrum access database). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to query the dynamic spectrum access database in order to have efficient data access for the client device.
Regarding claim 10, Ahmet teaches a computerized method for communication using dynamic spectrum access, the computerized method comprising: determining a location of a client device using global positioning system (GPS) location information(P[0041], NB-IoT device’s location based on GPS coordinates), wherein the client device is an Internet of Things (IoT) device(P[0041], NB-IoT device);  dynamic spectrum access channels with  the GPS location information of the client device; determining a list of available channels for the client device from the dynamic spectrum access channels based on the GPS location information of the client device(P[0041], channel lists provided to a particular NB-IoT device can be based on location of the NB-IoT device), wherein the available channels are narrowband channels(P[0041], NB-IoT device); and transmitting the determined list of the available channels to the client device, wherein the client device is configured to communicate using one or more channels selected from the list of the available channels(P[0059], NB-IoT carrier associated with the channel number is available, NB-IoT can camp on the NB-IoT carrier; P[0044], establish a connection with the base station over an NB-IoT carrier).
Ahmet did not teach specifically a querying a dynamic spectrum access database (Note: Ahmet teaches P[0054], the telecommunications  provider providing the channel list to the NB-IoT devices through the base station). However, Kim teaches in an analogous art  querying a dynamic spectrum access database (item 1210 in Fig. 1 is the database; item 1220 and 1230 are the gateway and base station; item S210 and S220 teaches the gateway configured to access the dynamic spectrum access database). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to query the dynamic spectrum access database in order to have efficient data access for the client device.
Regarding claim 11, Ahmet teaches the computerized method of claim 10. wherein the client device is located within a region and the list of available channels communicated to the client device is less than all available channels in the region(P[0041, 0054]; also P[0036], channel list can have a smaller set of channel nnumbers than the set of all possible locations at which an NB-IoT carrier could be located).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmet et al. (hereinafter Ahmet)(US 2019/0191363) in view of Kim et al. (hereinafter Kim)(US 2012/0170534) and Kannan et al. (hereinafter Kannan)(2013/0059614).
Regarding claim 3, the combination of Ahmet and Kim teaches all the particulars of the claim except, wherein the base station divides a communication area into a grid having a plurality of regions and determines the list of available dynamic spectrum access channels in each region of the plurality of regions, and wherein the client device is configured to communicate using one or more channels selected from the list of available dynamic spectrum access channels based on the region in which the client device is located. However, Kannan teaches in an analogous art  wherein the base station divides a communication area into a grid having a plurality of regions and determines the list of available dynamic spectrum access channels in each region of the plurality of regions, and wherein the client device is configured to communicate using one or more channels selected from the list of available dynamic spectrum access channels based on the region in which the client device is located(P[0135], geographical regions are partioned into geographical clusters and channel selection is done for each cluster). wherein the base station divides a communication area into a grid having a plurality of regions and determines the list of available dynamic spectrum access channels in each region of the plurality of regions, and wherein the client device is configured to communicate using one or more channels selected from the list of available dynamic spectrum access channels based on the region in which the client device is located in order ot have efficient management of resources. 
Regarding claim 4, Kannan the network system of claim 3, wherein the plurality of regions is defined such that at least one dynamic spectrum access channel is available in each region of the plurality of regions, and wherein a size of each region of the plurality of regions is determined based on an average number of client devices within one or more geographic areas within the plurality of regions(P[0101], number of devices in a geogrpahical area which reported the channel to be available; P[0136], count the number of terminals).  

Ahmet did not teach specifically assess a quality level of a plurality of dynamic spectrum access channels, and based on the assessed quality, add at least one dynamic spectrum access channel of the plurality of dynamic spectrum access channels to an available channel list. However, Yerramalli teaches in an analogous art assess a quality level of a plurality of dynamic spectrum access channels, and based on the assessed quality, add at least one dynamic spectrum access channel of the plurality of dynamic spectrum access channels to an available channel list(P[0042]; P[0094-0095], measure channel condition and modify the list). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method to assess a quality level of a plurality of dynamic spectrum access channels based on location information of one IoT device of the plurality of IoT devices, and based on the assessed quality, add at least one dynamic spectrum access channel of the plurality of dynamic spectrum access channels to an available channel list in order to have efficient channel list.
   Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmet et al. (hereinafter Ahmet)(US 2019/0191363) in view of Kim et al. (hereinafter Kim)(US 2012/0170534) and Ma et al. (hereinafter Ma)(US 2015/0271834).
Regarding claim 5, the combination of Ahmet and Kim teaches all the particulars of the claim except, wherein the list of available dynamic spectrum access channels comprises one or more active channels and one or more backup channels, wherein the one or more backup channels are configured to be used when the active channels have a reduced quality level.  However, Ma teaches in an analogous art, wherein the list of available dynamic spectrum access channels comprises one or more active channels and one or more backup channels, wherein the one or more backup channels are configured to be used when the active channels have a reduced quality level (abstractm TVWS, P[0075], signal strength as a trigger for new channel assignment; P[0147], assigna new channels). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method, wherein the list of available dynamic spectrum access channels comprises one or more active channels and one or more backup channels, wherein the one or more backup channels are configured to be used when the active channels have a reduced quality level in order to have time efficient channel distribution.
Claim 6-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmet et al. (hereinafter Ahmet)(US 2019/0191363) in view of Kim et al. (hereinafter Kim)(US 2012/0170534) and Kennedy et al. (hereinafter Kennedy)(US 2011/0310867).
Regarding claim 6, the combination of Ahmet and Kim teaches all the particulars of the claim except, wherein the gateway comprises an edge device configured to predict a future location of the client device and determine a corresponding updated list of available channels based on the predicted future location, wherein the location information comprises global positioning system (GPS) location information, wherein base station is configured to transmit the updated list of available channels to the client device, the client device caching the updated list of available channels. However, Kennedy teaches in an analogous art, wherein the gateway comprises an edge device configured to predict a future location of the client device and determine a corresponding updated list of available channels based on the predicted future location, wherein the location information comprises global positioning system (GPS) location information, wherein base station is configured to transmit the updated list of available channels to the client device, the client device caching the updated list of available channels (P[0042], GPS location; P[0040], receive channel availability information from the database; P[0039], predicted future location). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method wherein the gateway comprises an edge device configured to predict a future location of the client device and determine a corresponding updated list of available channels based on the predicted future location, wherein the location information comprises global positioning system (GPS) location information, wherein base station is configured to transmit the updated list of available channels to the client device, the client device caching the updated list of available channels in order to have efficient channel distribution
Regarding claim 7, the combination of Ahmet and Kim teaches all the particulars of the claim except, wherein the gateway comprises an edge device and is further configured to predict a future location of the client device and assign an increased predefined channel hopping schedule across available channels from the list of available channels based on the predicted future location.  However, Kennedy teaches in an analogous art, wherein the gateway comprises an edge device and is further configured to predict a future location of the client device and assign an increased predefined channel hopping schedule across available channels from the list of available channels based on the predicted future location (P[0039]; predicted future location and channel availability information; also P[0069]). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method, wherein the gateway comprises an edge device and is further configured to predict a future location of the client device and assign an increased predefined channel hopping schedule across available channels from the list of available channels based on the predicted future location in order to have efficient channel distribution
Regarding claim 16, the combination of Ahmet and Kim teaches all the particulars of the claim except, predicting a future location of the client device and assigning an increased channel hopping schedule across available channels from the list of available channels based on the predicted future location.  However, Kennedy teaches in an analogous art, predicting a future location of the client device and assigning an increased channel hopping schedule across available channels from the list of available channels based on the predicted future location location (P[0039]; predicted future location and channel availability information). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to predict a future location of the client device and assigning an increased channel hopping schedule across available channels from the list of available channels based on the predicted future location in order to have efficient channel distribution.
Claims 8-9, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmet et al. (hereinafter Ahmet)(US 2019/0191363) in view of Kim et al. (hereinafter Kim)(US 2012/0170534) and Tavildar et al. (hereinafter Tavildar)(US 2011/0319114).
Regarding claim 8, the combination of Ahmet and Kim teaches all the particulars of the claim except, wherein the client device is configured to assess a quality of one or more channels of a plurality of channels in a region, and hop across the plurality of channels when the quality of the one or more channels is assessed to be reduced.  However, Tavildar teaches in an analogous art, wherein the client device is configured to assess a quality of one or more channels of a plurality of channels in a region, and hop across the plurality of channels when the quality of the one or more channels is assessed to be reduced(P[0034]; also Fig. 9). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method wherein the client device is configured to assess a quality of one or more channels of a plurality of channels in a region, and hop across the plurality of channels when the quality of the one or more channels is assessed to be in order to have efficient channel distribution.
Regarding claim 9, the combination of Ahmet and Kim teaches all the particulars of the claim except, wherein the gateway is configured to perform a bootstrapping process to configure a new client device by communicating in a buffer slot and using time-synchronization based on a GPS time of the base station and a GPS time of the new client deviceced.  However, Tavildar teaches in an analogous art, wherein the gateway is configured to perform a bootstrapping process to configure a new client device by communicating in a buffer slot and using time-synchronization based on a GPS time of the base station and a GPS time of the new client device (P[0072]; synchronizing to a timing reference signal, GPS). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method wherein the gateway is configured to perform a bootstrapping process to configure a new client device by communicating in a buffer slot and using time-synchronization based on a GPS time of the base station and a GPS time of the new client deviceced in order to have efficient channel distribution.
Regarding claim 17, the combination of Ahmet and Kim teaches all the particulars of the claim except, wherein the client device is configured to assess a quality of one or more channels of a plurality of channels in a region, and hop across the plurality of channels when the quality of the one or more channels is assessed to be reduced.  However, Tavildar teaches in an analogous art, wherein the client device is configured to assess a quality of one or more channels of a plurality of channels in a region, and hop across the plurality of channels when the quality of the one or more channels is assessed to be reduced(P[0034]; also Fig. 9). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method wherein the client device is configured to assess a quality of one or more channels of a plurality of channels in a region, and hop across the plurality of channels when the quality of the one or more channels is assessed to be in order to have efficient channel distribution.
Regarding claim 18, the combination of Ahmet and Kim teaches all the particulars of the claim except, wherein the gateway is configured to perform a bootstrapping process to configure a new client device by communicating in a buffer slot and using time-synchronization based on a GPS time of the base station and a GPS time of the new client deviceced.  However, Tavildar teaches in an analogous art, wherein the gateway is configured to perform a bootstrapping process to configure a new client device by communicating in a buffer slot and using time-synchronization based on a GPS time of the base station and a GPS time of the new client device (P[0072]; synchronizing to a timing reference signal, GPS). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method wherein the gateway is configured to perform a bootstrapping process to configure a new client device by communicating in a buffer slot and using time-synchronization based on a GPS time of the base station and a GPS time of the new client deviceced in order to have efficient channel distribution.
Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmet et al. (hereinafter Ahmet)(US 2019/0191363) in view of Kim et al. (hereinafter Kim)(US 2012/0170534) and Chen et al. (hereinafter Chen)(US 2016/0302196).
Regarding claim 12, Ahmet teaches the computerized method of claim 11. wherein the list of available channels communicated to the client device that is less than all of the available channels in the region (P[0041, 0054]; also P[0036], channel list can have a smaller set of channel nnumbers than the set of all possible locations at which an NB-IoT carrier could be located). Ahmet did not teach specifically not more than three channels. However, Chen teaches in an analogous art not more than three channels (items 507-509 in Fig. 5; client device choose one or more channels; channels may need to be updated).  Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to have not more than three channels for improved efficiency.
Regarding claim 13, Ahmet in view of Kim teaches all the particulars of the claims except wherein the list of available channels comprises one or more active channels and one or more backup channels. wherein the one or more backup channels are configured to be used when the active channels have a reduced quality level. However, Chen teaches in an analogous art the computerized method of claim 10. wherein the list of available channels comprises one or more active channels and one or more backup channels. wherein the one or more backup channels are configured to be used when the active channels have a reduced quality level(P[0043], RSS value of the channels; P[0044], channel indices with RSS orders; P[0040], WSD being disposed at a particular location).  Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method wherein the list of available channels comprises one or more active channels and one or more backup channels wherein the one or more backup channels are configured to be used when the active channels have a reduced quality level in order to have improved prioritazion.
Regarding claim 14, Ahmet in view of Kim teaches all the particulars of the claims except method further comprising predicting a future location of the client device and determining a corresponding updated list of available channels based on the predicted future location Chen teaches in an analogous art the method of predicting a future location of the client device and determining a corresponding updated list of available channels based on the predicted future location(P[0013], predicted location, identify one or more white space channels).  Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method method of predicting a future location of the client device and determining a corresponding updated list of available channels based on the predicted future location for improved reliability.
Regarding claim 15, Chen teaches the computerized method of claim 14, further comprising transmitting the updated list of available channels to the client device, the client device caching the updated list of available channels(items 507-509 in Fig. 5; client device choose one or more channels; channels may need to be updated).  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmet et al. (hereinafter Ahmet)(US 2019/0191363) in view of Kim et al. (hereinafter Kim)(US 2012/0170534) and Zhang et al. (hereinafter Zhang)(US 2019/0090275).
Regarding claim 19, the combination of Ahmet and kim teaches all the particulars of the claim except, wherein the dynamic spectrum access channels comprise television white space (TVWS) channels, and further comprising a plurality of IoT devices transmitting requests across a mesh network.  However, Zhang teaches in an analogous art, wherein the dynamic spectrum access channels comprise television white space (TVWS) channels, and further comprising a plurality of IoT devices transmitting requests across a mesh network(P[0003], OoT devices; P[0008], wireless mesh network; P[0083], TVWS). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method wherein the dynamic spectrum access channels comprise television white space (TVWS) channels, and further comprising a plurality of IoT devices transmitting requests across a mesh network.in order to have efficient channel distribution.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmet et al. (hereinafter Ahmet)(US 2019/0191363) in view of Yerramalli et al. (hereinafter Yerramalli)(WO 2019/005310).
Regarding claim 20, Ahmet teaches a dynamic spectrum access Internet of Things (IoT) base station comprising(Fig. 1; also Fig. 5): an antenna(P[0053], antennas); a plurality of transceivers connected to the antenna through a coupler, the plurality of transceivers configured to communicate with a plurality of IoT devices(P[0054], plurality of NB-IoT devices are connected to base station); and a channel sensing processor configured to: assess a quality level of a plurality of dynamic spectrum access channels based on location information of one IoT device of the plurality of IoT devices(P[0036-0037], search frequencies associated with those channel numbers to find an available NB-IoT carrier; P[0041], channels list provided can be based on the location of the NB-IoT device), and add at least one dynamic spectrum access channel of the plurality of dynamic spectrum access channels to an available channel list(P[0038], provide the NB-IoT device with an updated NB-IoT channel list), wherein one or more of the plurality of transceivers transmits the available channel list to the plurality of IoT devices(P[0053], the radio interface can include transmitters, receivers; P[0054], NB-IoT devices), wherein the dynamic spectrum access channels are narrowband channels(P[0054], NB-IoT carriers).


Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUTHUSWAMY G MANOHARAN/            Primary Examiner, Art Unit 2647